Citation Nr: 1513486	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits in excess of 3 months and 6 days as of June 26, 2012, under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran was not entitled to educational assistance benefits in excess of 3 months and 6 days as of June 26, 2012.


FINDING OF FACT

As of June 26, 2012, the Veteran had used 25 months and 16 days of educational assistance benefits under Chapter 35, Title 38, United States Code, and 19 months and 8 days of educational benefits under Chapter 30, Title 38, United States Code.


CONCLUSION OF LAW

The Veteran has no legal entitlement to VA educational assistance benefits in excess of 3 months and 6 days as of June 26, 2012, under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue in this case is not the Veteran's basic eligibility for Chapter 33 educational assistance benefits, as VA found him to be eligible for the receipt of such benefits based on his 1,460 continuous days of active duty service after September 10, 2001.  Rather, the issue in this case involves computation of the total amount of Chapter 33 educational assessment benefits to which the Veteran is eligible.  Specifically, the Veteran disagrees with the RO's determination that he is entitled to only 3 months and 6 days of educational assistance benefits under Chapter 33 as of June 26, 2012.  The Veteran argues that the total amount of educational assistance that he is entitled to receive based on his own military service should not be reduced by the amount of educational assistance benefits he received as a dependent child prior to joining the military.

A review of the record shows that in June 2007, VA received the Veteran's application for VA educational assistance benefits, wherein the Veteran requested benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill-Active Duty (MGIB-AD)).  The Veteran was approved for 22 months and 14 days of Chapter 30 educational assessment benefits, as it was determined that he had previously used 25 months and 16 days of educational assistance benefits.  Notably, the Veteran does not dispute the fact that he had received benefits under Chapter 35, Title 38, United States Code (the Survivors' and Dependents' Educational Assistance (DEA) Program); nor did he dispute the calculated amount of benefits used under that program, either at the time that he was awarded Chapter 30 educational assessment benefits or at any point during the pendency of his current claim.  Indeed, the Veteran affirms that he received DEA benefits for schooling attended from August 1999 to May 2002.  

The record then shows that the Veteran used his Chapter 30 educational assistance benefits while enrolled at Palomar College from August 2007 to May 2009.  Again, the Veteran does not dispute that he attended classes at Palomar College during this time.  The Veteran had also initially enrolled in classes at Palomar College from January 2010 to May 2010, but withdrew from those classes effective February 15, 2010.

In June 2012, VA received the Veteran's electronic application for VA educational assistance benefits, wherein the Veteran requested benefits under the Post-9/11 GI Bill.  The application informed the Veteran that by electing to receive benefits under the Post-9/11 GI Bill in lieu of receiving benefits under Chapter 30, his benefits would be limited to the number of months of entitlement remaining under Chapter 30 on the effective date of the election.  

The following month, the RO issued a Certificate of Eligibility, wherein it was provided that the Veteran was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  The RO's letter stated that he had 3 months and 6 days of full-time benefits remaining and that he was entitled to receive 100 percent of the benefits payable under the Post-9/11 GI Bill program based on his 1,460 days of post-September 10, 2001, active duty service.  Relevant records associated with the claims folder show that the Veteran was determined to have used 19 months and 8 days of Chapter 30 educational assistance benefits.  

As noted above, the Veteran is not disputing the RO's computation of Chapter 30 or Chapter 35 benefits used.  Rather, it is the Veteran's position that the Chapter 35 benefits he received should not count against his entitlement to educational assistance benefits based on his own military service.  

The dispute in this case essentially concerns the total amount of benefits an individual may be entitled to receive under various education programs.  Under governing law, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550 (2014).  An individual's period of entitlement is limited by 38 C.F.R. § 21.9550(b)(1) which states:

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. chapter 33 instead of educational assistance under the provisions of chapter 30, will be limited to one month (or partial month) of entitlement under chapter 33 for each month (or partial month) of unused entitlement under chapter 30 (including any months of chapter 30 entitlement previously transferred to a dependent that the individual has revoked).

38 C.F.R. § 21.9550(b)(1).

In short, if an individual is eligible for education benefits under Chapter 30, but uses some of his/her entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  

The law further provides that where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 U.S.C.A. § 3695(a) (West 2014); 38 C.F.R. § 21.4020 (2014).  This statutorily mandated restriction applies specifically to benefits received under "38 U.S.C. chapters 30, 32, 33, 34, 35, and 36."  38 U.S.C.A. § 3695(a)(4); 38 C.F.R. § 21.4020(a)(4).  

Here, the evidence demonstrates, and the Veteran does not argue otherwise, that the Veteran has used 25 months and 16 days of Chapter 35 educational benefits (DEA benefits) prior to joining the military.  Thus, because an individual may not receive more than 48 months of educational assistance under two or more educational programs, the maximum amount of educational assistance benefits the Veteran was entitled to receive based on his own military service is, as correctly determined by the RO, 22 months and 14 days.  38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020(a).  

When the Veteran elected to receive educational assistance under Chapter 33 in lieu of his benefits under Chapter 30, his entitlement was limited to that portion or amount of his unused Chapter 30 benefits.  Therefore, by law he was limited to receive 3 months and 6 days of entitlement under Chapter 33 because he had already used 19 months and 8 days of his allowed 22 months and 14 days of Chapter 30 benefits.  38 C.F.R. § 21.9550(b)(1).  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014).  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014); see Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that "the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  

For the foregoing reasons, the Board finds that as of the June 2012 effective date of his irrevocable election to transfer his remaining entitlement to educational assistance benefits under Chapter 30 to Chapter 33 educational assistance benefits, the Veteran's educational assistance benefits were limited to the 3 months and 6 days of unused entitlement under Chapter 30.  This is so because the Veteran is limited to no more than 48 months of total educational benefits and additional benefits under the Post-9/11 GI Bill are not warranted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA educational assistance benefits in excess of 3 months and 6 days under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) as of June 26, 2012, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


